Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 20,
2017.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-16-00943-CV


               JOHN DUNN AND MILBY DUNN, II, Appellants

                                         V.

                         FARMASSURE LLC, Appellee

                    On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-23040


                 MEMORANDUM                      OPINION

      This is an appeal from an order signed October 31, 2016. On July 14, 2017,
appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion
is granted.

      Accordingly, the appeal is ordered dismissed.

                                                    PER CURIAM

Panel consists of Justices Boyce, Donovan, and Jewell.